Certiorari to the Police Court of Salem, before whom one Kimball had been fined for non-appearance at a muster of a volunteer company in the militia. The evidence produced before that court to prove his absence, was a roll of the company, with pencil marks against the names of some of the members of the company, which marks were arbitrary and were explained by the clerk of the company to denote the absence of those members. It was resolved by this Court, that the roll and pencil marks were of themselves insufficient to prove Kimball’s absence, and that the clerk’s testimony *171in explanation of the marks was inadmissible ; Commonwealth v. Paull, 4 Pick. 251 ; and the proceedings were quashed. Lord, for the commonwealth.
Choate, for the defendant.